DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments (see REMARKS filed on 10 May 2022), with respect to the rejection of claims 1-2 and 5-19 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. In addition, claims 3-4 and 19 have been canceled.
Please note, in view of changes made to claims 2 and 5-6, the interpretation of claims 2 and 5-6 under 35 USC §112(f) is, hereby, withdrawn.
Further, the amendment filed 10 May 2022 has been entered and made of record.
Allowable Subject Matter
Claims 1-2 and 5-19 are allowed.
The present invention relates to a display system and apparatus that displays, in response to movement of a user, a temporary image comprising a viewpoint image and at least one extended image which is generated by extending from at least one edge portion of the viewpoint image in a lateral direction. 
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Nakata D. (WO 2017/221784 A1 (citations are to US 2019/0317595 A1 in English)) discloses a display apparatus (Nakata: fig. 2, ‘head-mounted display’ 100) comprising: a host configured to output an image to a driving controller (Nakata: [0075]); a head tracker configured to output information of movement of a user to a driving controller (Nakata: fig. 2, ‘posture sensor’ 64 (head tracker) in ‘head-mounted display’ 100, fig. 4, (head-mounted display) 100 → ‘image generation apparatus’ 700 (driving controller); [0026], [0049]); the driving controller configured to generate a temporary image based on the information of the movement of the user (Nakata: fig. 4, ‘image generation apparatus’ 700 (driving controller) →  100 (head-mounted display); [0040, 0047], [0051], [0063]); and a display panel configured to selectively display between an input image and the temporary image (Nakata: [0005, 0006, 0007], each disclosing that a substitute image (e.g., temporary image) can be output before providing an image viewed in the line-of-sight direction (e.g., current input image)), wherein, until a new input image to which the information of the movement of the user is reflected is received from the host, the display panel displays the temporary image which is generated by the driving controller (Nakata: fig. 9; [0062-0063], disclosing that during the movement of a viewpoint, a substitute image is displayed until ‘a final drawing result’ (e.g., new image) is displayed), and suggests the display apparatus comprises: a central processing unit (CPU), and a graphics processing unit (GPU) (Nakata: [0056]).
In addition, Nakata teaches the information of the movement of the user includes a viewpoint coordinate of the user (Nakata: figs. 5-6, illustrating viewpoint of a user; [0049]), while
Kurata D. (US 2021/0144359 A1) discloses a display apparatus comprising: a host including a central processing unit (CPU), and a graphics processing unit (GPU) (Kurata: fig. 2, showing ‘head-mounted display’ (HMD) coupled with ‘image processing apparatus’ 200, fig. 6, illustrating ‘image processing apparatus’ 200 including a CPU 222 and a GPU 224; [0025]), and
Hasegawa et al (US 2016/0246057 A1) teaches an extended image which is generated by extending from at least one edge portion of the viewpoint image in a lateral direction (Hasegawa: [0178]).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “the temporary image includes a viewpoint image corresponding to the viewpoint coordinate of the user in a previous frame data of the input image and at least one extended image which is generated by extending from at least one edge portion of the viewpoint image in a lateral direction”.
As per independent claim 18, this claim is also allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611